Citation Nr: 0314286	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-04 966	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left maxillary 
sinusitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
laminectomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1949, and from March 1949 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  In connection with his appeal the veteran and 
his spouse testified at a hearing before the undersigned in 
July 1999; a transcript of that hearing is associated with 
the claims file.  When the case was before the Board in July 
2000, it was remanded to the RO for further development.  

The issue of entitlement to an increased rating for residuals 
of a laminectomy is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's left knee is stable; there is little, if 
any, weakness of the knee; and range of motion of the knee is 
nearly normal.

3.  The veteran's sinusitis is productive of less than six 
non-incapacitating episodes per year and no incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for left maxillary sinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6513 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the claims decided herein were most recently considered by 
the RO.  The record reflects that in a statement of the case 
and in supplements thereto, the veteran has been advised of 
the requirements for the benefits sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determinations.  In the RO's June 2002 letter, the veteran 
was advised of the information needed from him to enable the 
RO to obtain evidence in support of his claim, the assistance 
that VA would provide in obtaining evidence on his behalf, 
and the evidence that he should submit if he did not desire 
VA's assistance in obtaining such evidence.  The January 2003 
supplemental statement of the case advised the veteran of all 
of the evidence considered and of the reasons and bases for 
the continued denials.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records and records relevant to 
post-service treatment of sinusitis and left knee disability.  
The record also reflects that the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In a rating decision dated in October 1971, the RO granted 
entitlement to service connection for residuals of a left 
knee meniscectomy and for left maxillary sinusitis and 
assigned a 10 percent evaluation for each disability, 
effective June 1, 1971.  In February 1994, the veteran 
underwent a total left knee replacement.  Thereafter the RO 
assigned a 100 percent rating for the knee disability from 
February 16, 1994, to March 31, 1995, and a 30 percent rating 
beginning April 1, 1996.  

In January 1998, the veteran applied for increased ratings 
for his sinusitis and left knee disability.  

The veteran appeared for a VA examination in April 1998.  He 
complained of intermittent left knee pain, with swelling and 
occasional popping.  He denied any locking or giving way of 
the knee.  He indicated that he used no assistive devices.  
The veteran had 95 degrees active flexion and 100 degrees 
passive flexion.  Extension was to five degrees.  There was 
pain between 80 degrees to 95 degrees of flexion, without 
fatigue, weakness or a lack of endurance impairing motion.  
The surgical incision was described as healed.  There was no 
evidence of edema, effusion, instability, weakness, 
tenderness, redness or abnormal left knee movement.  There 
was also no evidence of ankylosis or ligamentous laxity.  

Also in April 1998, the veteran underwent examination of his 
sinuses.  X-rays showed no discrete inflammatory changes of 
the paranasal sinuses.  The VA examiner noted the veteran to 
have a septal deviation with obstruction.  There was no 
purulent discharge.  The veteran was noted to use 
decongestants.  The examiner noted that the veteran had no 
incapacitating episodes of sinusitis.  

VA outpatient records reflect that the veteran appeared for 
an ear, nose and throat consult in March 1998.  Beconase was 
prescribed for the left nostril.  In June 1998 the veteran 
reported the use of Afrin and indicated he had rhinorrhea and 
nasal obstruction.  Examination was positive for crusting.  
The impression was allergic rhinitis.  

A private record dated in June 1998 reflects evaluation by E. 
Libby, D.O.  The veteran complained of a pinching pain in his 
left knee, causing him to limp.  He indicated a worsening 
after having twisted his knee a couple of months earlier.  
Examination revealed no effusion or redness.  The veteran had 
full extension and flexion to 120 degrees.  The ligaments 
were stable.  In July 1998, the veteran had full motion of 
the left knee.  

Records from Dr. Libby, dated in January 1999, show some 
fullness to the prepatellar bursal region.  In March 1999 the 
veteran had full extension and left knee flexion to 
130 degrees.  All ligaments were stable.  The examination 
revealed that hamstring, dorsiflexion and quadriceps strength 
on the left was four or five out of five.  No atrophy was 
noted.  The diagnoses included note of bilateral lower 
extremity pain due to lumbar disease.  In July 1999, the 
veteran evidenced some mild, palpable patellofemoral 
crepitance.  He had left knee flexion to 110 degrees.  The 
impression was that the left knee was clinically stable.

At the July 1999 hearing before the undersigned, the veteran 
testified that he had constant pain and weakness in the left 
knee, as well as stiffness.  Relevant to his sinuses he 
reported symptoms of a running nose, post-nasal drip and 
nosebleeds.

In October 2000 the veteran indicated he liked to hike, chop 
wood and perform a lot of outdoor activities, but stated he 
was becoming limited due to problems with his shoulders, left 
knee and back.  Examination of the knee revealed a well-
healed scar.  There was five degrees of normal valgus 
alignment.  There was no effusion.  The veteran had flexion 
to 130 degrees and full extension.  The examiner termed the 
veteran's motion range "excellent."  There was some 
palpable patellofemoral crepitus at the anterior aspect of 
the knee on motion and the veteran complained of peripatellar 
pain in the knee with flexion from approximately 60 degrees 
to 120 degrees.  All ligaments were stated to be stable and 
well-balanced upon stress testing.  There was no evident 
atrophy and Dr. Libby noted only a 1/2 grade weakness in the 
left lower extremity.  The examiner noted X-ray evidence of 
some wear on the veteran's patellar component.  The diagnoses 
included bilateral lower extremity pain and weakness due to 
lumbar spinal stenosis with degenerative joint disease and 
degenerative disc disease.

A VA outpatient record dated in January 2001 reflects that 
the veteran requested consultation relevant to his sinus 
problems.  He indicated he had been informed that no surgical 
intervention was indicated.  He complained of moderate 
rhinorrhea and post-nasal drip, and stated that Vancenal 
provided only minimal relief.  He was noted to have had only 
one instance of antibiotic use in the past year.  The 
impression was that the veteran's history and examination 
were consistent with chronic rhinitis and vasomotor rhinitis 
with only rare episodes of sinusitis.  

When the veteran was seen by Dr. Libby in March 2001, he 
denied locking, giving way or swelling of the knee.  He 
complained of some burning-type pain.  He had full extension 
and flexion to 120 degrees.  The incision was stated to be 
well-healed.  There was no effusion and palpation revealed 
the patellar component to be intact and without pain.  There 
were no alignment problems and stress testing revealed no 
pain and no problems.  Dr. Libby also evaluated the veteran's 
knee in October 2001.  The veteran complained of twinges of 
pain, particularly with forced extension.  Examination 
revealed full extension and flexion to 120 degrees.  The 
veteran denied using anti-inflammatories.  

In a statement dated in March 2002, Dr. Libby indicated the 
veteran's knee was starting to become painful and that the 
veteran had developed some spurs around the patella causing 
irritation and inflammation as well as pain.  Dr. Libby noted 
that revision may be required in the future.  A clinical note 
dated in March 2002 notes that the veteran had no knee 
effusion, with excellent standing and flexed alignment.  The 
veteran had full extension and 110 degrees of flexion of the 
knee.  All ligaments were stable to testing.  There was mild 
palpable crepitus around the knee cap with motion.  The 
veteran's left knee was neurovascularly intact.  X-rays 
showed no sign of osteolysis, subsidence or malalignment.  

Private medical entries dated in May 2002 and July 2002 note 
full motor strength in the lower extremities.  

The veteran appeared for a VA examination of his left knee in 
September 2002.  The veteran reported constant aching pain, 
worse with walking one block or any stair climbing.  He 
complained of weakness, but denied any giving way.  The 
examiner noted that the left knee was stable, without flare-
up, and that the veteran used no corrective devices.  The 
examiner noted no dislocation or subluxation and no 
inflammation.  Against moderate resistance the veteran had 
zero to 130 degrees motion, with pain at the extreme of 
flexion.  The examiner opined that there was no additional 
limited motion of joint function expected.  Also noted were 
well-healed scars, without tenderness due to scarring.  The 
examiner noted that there was some tenderness over the medial 
aspect of the knee.  Ligaments were intact and there was no 
effusion or ankylosis.  The prosthesis was stated to be well 
placed, without evidence of loosening.  The impression was 
left total knee prosthesis with complaints of pain and 
minimal limitation of motion.   

The veteran was examined for sinusitis in October 2002.  The 
veteran complained of poor breathing at night, worse on the 
left side.  He indicated treatment with nasal spray and with 
antibiotic ointment with temporary results.  The examined 
identified involvement of maxillary and ethmoid sinuses.  The 
veteran complained of headaches and tenderness over the mask 
area.  The examiner noted no other symptoms and indicated 
there were no periods of incapacitation.  The examiner also 
noted that the veteran had 60 percent obstruction on the 
right and 90 percent on the left as well as a severe septal 
deviation on the left.  Examination was stated to reveal 
tenderness in the sinus area and some amount of crusting on 
both sides of the nose.  

VA outpatient records dated through February 2003 
consistently note the veteran to be in no respiratory 
distress and show no treatment for sinusitis episodes.

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2002).

Left Knee


The veteran's service-connected left knee disability is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, which 
provides that replacement of the knee joint with a prosthesis 
warrants a 100 percent evaluation for a one-year period 
following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30 (2002).  Thereafter, a 60 percent evaluation 
is warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability will be rated by 
analogy under Diagnostic Code 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

A review of the medical evidence, to include the reports of 
VA examinations and private medical consultations during this 
appeal period, shows that the veteran has repeatedly 
demonstrated a range of left knee motion described by 
physicians as excellent, with note of at most minimal 
limitation, even with consideration of the veteran's 
complaint of pain at the extreme of flexion.  On no occasion 
has objective evidence of severe pain been found.  Moreover, 
examinations fail to demonstrate weakness in the left knee.  
Although the veteran complained of such weakness at the time 
of examination in September 2002, the VA examiner noted the 
absence of atrophy, instability or any additional limitation 
of function.  Instead, consistent with the prior medical 
evidence of record, that examiner recognized only the 
veteran's minimal motion limitation and complaints of pain.  
The Board also notes that private records dated earlier in 
2002 specifically noted full strength in the lower 
extremities.  Other evidence of record reveals at most a 1/2 or 
one-grade weakness and includes note that the veteran 
experienced bilateral lower extremity pain and/or weakness 
due to his back problems, not due to his knee.  

The competent evidence of record thus shows that the 
disability does not warrant a rating in excess of 30 percent 
under Diagnostic Code 5055 and does not warrant a rating 
under Diagnostic Code 5256.  Moreover, if the disability were 
rated on the basis of limitation of motion under Diagnostic 
Code 5260 or 5261, it would warrant a rating of less than 30 
percent.  The evidence consistently shows that the veteran's 
left knee is stable so a compensable evaluation is not 
warranted under Diagnostic Code 5257.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In particular, the Board notes that the surgical 
scarring on the knee is repeatedly described as healed, 
without note of any functional limitation due to scarring.  
In fact, there is no demonstrated functional impairment that 
is not contemplated by the assigned evaluation of 30 percent.  
The Board thus finds no basis upon which to assign a higher 
or separate disability evaluation.  The Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002).

Sinusitis

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted if there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
if there are more than six non-capacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Assignment of a 50 percent evaluation 
is warranted following radical surgery with chronic 
osteomyelitis or for nearly constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. § 4.97, Diagnostic Code 6513.

The record reflects primarily the veteran's complaints of 
post nasal drip, with some nosebleeds and headaches.  Here 
the Board notes that the veteran's nasal drip and similar 
symptoms have, in fact, been attributed to rhinitis.  
Additionally, the evidence shows that the veteran has a nasal 
obstruction that has been attributed to a deviated septum.  
He is, however, service-connected only for sinusitis.  As 
such, symptoms attributed to nonservice-connected 
disabilities such as a deviated septum may not provide the 
basis for assignment of a higher evaluation in the instant 
appeal.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Relevant to sinusitis, the Board notes that repeated 
examinations have failed to disclose active sinusitis and 
that no such active episodes are documented in the VA or 
private treatment records pertinent to the period of this 
claim.  One clinical treatment record refers to the veteran 
having had only one instance of antibiotic therapy during the 
year prior, and multiple examiners have specifically noted 
the absence of any incapacitating episodes of sinusitis.  
There is, in short, no competent medical evidence of 
incapacitating episodes of sinusitis, requiring prolonged 
antibiotic therapy, or episodes of non-incapacitating 
sinusitis occurring as frequently as six times per year.  The 
veteran himself notes ongoing post-nasal drip with instances 
of nosebleeds, but does not report more than six actively 
diagnosed episodes per year, any incapacitating episodes of 
sinusitis or the requirement for any prolonged treatment.  
Accordingly, based on these facts the veteran's sinusitis 
does not warrant a rating in excess of 10 percent.

The Board has again considered the applicability of the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107.




Extra-schedular

The Board has also considered whether the above claims should 
be referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not indicated that he missed time from work 
during the claim period due to his left knee disability or 
his sinusitis.  In addition, he has not alleged that he has 
required hospitalization for those disabilities.  Also, he 
has not alleged the existence of unusual manifestations of 
the disability.  In fact, the medical evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria and compensated for in the 30 and 10 
percent ratings, respectively, that are currently assigned to 
these disabilities.  In sum there is no indication in the 
record that the average industrial impairment from either the 
veteran's left disability or his sinusitis would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to an increased rating for left knee disability 
is denied.

Entitlement to an increased rating for left maxillary 
sinusitis is denied.


REMAND

The veteran is currently in receipt of a 20 percent rating 
for a service-connected low back disability, residuals of a 
laminectomy, assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293-5292 (2002).  Effective 
September 23, 2002, the regulation governing the evaluation 
of intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  The revised diagnostic code now 
provides for the evaluation of intervertebral disc syndrome 
(pre-operatively or post-operatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  The veteran has not been 
notified of the change in law, nor has the RO considered the 
claim under the amended criteria.  

Moreover, a review of private evidence dated in 2002 reflects 
notations of lumbar radiculopathy.  At the time of the last 
VA examination in 2002, however, no neurologic deficits were 
noted.  Additional examination to ensure consideration of an 
accurate and complete assessment of all manifestations of the 
service-connected lumbar disability would thus be useful.

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claim, the evidence and information that 
he should submit and the assistance that 
VA will provide in obtaining evidence and 
information on his behalf.  He should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter.

2.  If the veteran identifies pertinent 
evidence and provides any necessary 
authorization, the RO should attempt to 
obtain such evidence.

3.  Then, the RO should undertake any 
other indicated development, to include 
providing the veteran an examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the service-connected 
low back disability.  The claims files 
must be made available to and be reviewed 
by the examiner.  The completed 
examination report should reflect review 
of relevant evidence.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

The examiner should identify normal 
ranges of motion of the lumbar spine.  In 
reporting range of motion for the 
veteran's lumbar spine, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit due to the service-
connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of any incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the low 
back disability on the veteran's ability 
to work.  

The rationale for all opinions expressed 
should also be provided.

4.  After all indicated development has 
been completed, to the extent possible, 
the RO should again review the record and 
readjudicate the issue of entitlement to 
an increased evaluation for low back 
disability, to include consideration of 
the former and revised criteria for 
evaluating intervertebral disc syndrome.  
If the benefit sought is not granted to 
the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of the recent 
regulatory amendments pertinent to the 
evaluation of intervertebral disc 
syndrome, a recitation of the evidence 
considered in readjudicating the claim, 
and the reasons and bases for the 
determination as to the propriety of the 
assigned rating.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



